                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


KATERYNA BAYUK,

              Plaintiff/Counter Defendant,

v.                                                     Case No. 8:18-cv-00163-T-SPF

JOANNA PRISIAJNIOUK,

            Defendant/Counter Plaintiff.
_____________________________________/

                                        ORDER

       This cause is before the Court upon Defendant/Counter Plaintiff’s (“Prisiajniouk”)

Motion for Summary Judgment on Defendant’s Counterclaim (“Motion”) (Doc. 48), and

Plaintiff/Counter Defendant’s (“Bayuk”) response in opposition (Doc. 51). In addition,

the Court, sua sponte, will consider whether summary judgment should be entered for

Bayuk (Doc. 57). Upon consideration, Prisiajniouk’s Motion is denied, and partial

summary judgment is entered in favor of Bayuk.

                                   BACKGROUND

       This case arises out of a family dispute between Bayuk (stepmother) and

Prisiajniouk (stepdaughter) over various items of property left for disposition after the

death of Orest Bayuk (Bayuk’s spouse and Prisiajniouk’s father). Bayuk and Orest Bayuk

married in May 2002 after executing a Prenuptial Agreement on April 16, 2002 (“the

Prenuptial Agreement”). The purpose of the Prenuptial Agreement was to “forestall

possible family disputes and to insure marital tranquility” (Doc. 25-1). Unfortunately, it
did not have the desired effect. The Prenuptial Agreement is governed by the laws of the

State of Florida and addresses the disposition of property acquired before and after the

marriage (Doc. 25-1 at 6). In addition to the Prenuptial Agreement, on September 21,

2006, Orest Bayuk created the “Orest Bayuk Revocable Trust” (the “Orest Bayuk Trust”),

appointing himself as the trustee, and appointing Bayuk as the successor trustee in case of

his death or incapacity (Doc. 51-1). The same day, Orest Bayuk and Bayuk, transferred

the ownership of a condominium located in Sarasota, Florida, and identified as “Unit 512,

Building 17, Phase V, PINE HOLLOW,” to the Orest Bayuk Trust (Doc. 51-2). It is

undisputed that Bayuk is the only beneficiary of the Orest Bayuk Trust.

       Orest Bayuk died on January 15, 2017. On October 27, 2017, Bayuk sued

Prisiajniouk for civil theft, conversion, and unjust enrichment in State court over a CD

account established by Orest Bayuk with a Delaware bank (Doc. 2). On January 19, 2018,

Prisiajniouk removed the case to this Court and filed an answer to the Complaint. Along

with her Answer, Prisiajniouk filed a Counterclaim for civil theft against Bayuk, arguing

that Bayuk failed to return various items of property that according to the Prenuptial

Agreement, belonged to Prisiajniouk as Orest Bayuk’s sole heir (Docs. 1 & 25). The

parties filed cross-motions for summary judgment as to Bayuk’s Complaint (Docs. 37 &

40), and concerning the Counterclaim, Prisiajniouk moved to seek summary judgment on

her Counterclaim (Doc. 48). On September 26, 2019, the Court granted summary

judgment for Prisiajniouk as to Bayuk’s Complaint (Doc. 54). Thereafter, the Court

notified the parties of its sua sponte consideration of summary judgment for Bayuk as to




                                            2
the Counterclaim (“Court’s Notice”) (Doc. 57).         Prisiajniouk filed her response on

November 19, 2019 (Doc. 58).

                                      STANDARD

       Summary judgment is appropriate if all the pleadings, discovery, affidavits, and

disclosure materials on file show that there is no genuine disputed issue of material fact,

and the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a) and

(c). The existence of some factual disputes between the litigants will not defeat an

otherwise properly supported summary judgment motion; “the requirement is that there

be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986) (emphasis in original). A fact is material if it may affect the outcome of the suit

under the governing law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997). A

dispute about a material fact is “genuine” if the evidence is such that a reasonable jury

could decide an issue of material fact for the non-moving party. Anderson, 477 U.S. at 248.

In determining whether a genuine dispute of material fact exists, the court must read the

evidence and draw all factual inferences in the light most favorable to the non-moving

party and it must resolve any reasonable doubts in the non-movant’s favor. Skop v. City of

Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007). “The determination of whether a given

factual dispute requires submission to a jury must be guided by the substantive evidentiary

standards that apply to the case.” Anderson, 477 U.S. at 255.

       When a party properly supports a motion for summary judgment, the nonmoving

party then must offer “concrete evidence from which a reasonable juror could return a

verdict in his favor.” Anderson, 477 U.S. at 256. It is not enough for the nonmoving party



                                             3
to “merely assert[ ] that the jury might, and legally could, disbelieve” the moving party's

evidence. Id. Instead, the nonmoving party must present “affirmative evidence” that

would allow a reasonable jury to rule for him. Id. at 257.

                                       DISCUSSION

       To maintain a claim for civil theft, Prisiajniouk must show an injury resulting from

a violation of one or more provisions of the Florida “criminal theft statute.” United

Technologies Corp. v. Mazer, 556 F.3d 1260, 1270 (11th Cir. 2009). To do this, Prisiajniouk

must demonstrate that Bayuk (1) knowingly obtained or used, or endeavored to obtain or

use, (2) Prisiajniouk’s property (3) with the “felonious intent” either temporarily or

permanently to: (a) deprive Prisiajniouk of her right to or a benefit from the property or

(b) appropriate the property to Bayuk's own use or to the use of any person not entitled to

the property. See id. (citing Fla. Stat. §§ 772.11 and 812.014(1)). To establish “felonious

intent,” Prisiajniouk must demonstrate that Bayuk had actual knowledge that she engaged

in the act of theft. See Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1327 (11th Cir. 2006)

(“[T]heft is a specific intent crime, requiring actual knowledge on the part of the

defendant.”). Prisiajniouk must establish all elements of her civil theft claim by “clear and

convincing evidence.” Id.     That is, Prisiajniouk must advance evidence “such that a

reasonable jury might find that the elements [of the claim] had been shown with

convincing clarity.” Anthony Distributors, Inc. v. Miller Brewing Co., 941 F. Supp. 1567, 1575

(M.D. Fla. 1996). Upon review of the record, the Court concludes that Prisiajniouk has

failed to meet her burden and partial summary judgment should be entered in favor of

Bayuk.



                                              4
   I.       Knowingly Obtained or Used

         Prisiajniouk alleges that Bayuk knowingly exercised possession and dominium

over assets that belong to Prisiajniouk according to the Prenuptial Agreement signed

between the spouses (see Doc. 25 at 11). The property in dispute is as follows:

   •     a JPMorgan Chase Bank Account ending in 2117 (the “JPMorgan Account”);
   •     a Liberty Savings Bank CD ending in 4434 (the “Liberty CD”);
   •     a Liberty Savings Bank Account ending in 7062 (the “Liberty Bank Account”);
   •     twenty paintings currently located in Bayuk’s condominium;
   •     a 2003 BMW motor vehicle;
   •     a stamp collection;
   •     other personal property in Bayuk’s condominium; and
   •     gold coins.

(Doc. 48 at 3–7). With respect to the gold coins, Bayuk denies their existence and, despite

the extension of time given to Prisiajniouk to identify the property subject to her claim for

civil theft (Doc. 44), Prisiajniouk provided no evidence for a jury to find that the gold coins

exist. As a result, Prisiajniouk’s Motion as to the gold coins is denied and summary

judgment is entered in favor of Bayuk. As to the remaining property, Bayuk does not

dispute that she is knowingly in possession of the property (see Doc. 51 at 11). Therefore,

Prisiajniouk has established the first two elements of her civil theft claim as to the

remaining property.

   II.      Prisiajniouk’s Legal Interest Over the Disputed Property

         To establish her claim for civil theft, Prisiajniouk must also demonstrate that she

has “a legally recognized property interest in the items [allegedly] stolen.” Anthony

Distributors, Inc., 941 F. Supp. at 1575 (citing Balcor Property Management, Inc., v. Ahronovitz,

634 So.2d 277, 279 (Fla. 4th DCA 1994)). Prisiajniouk argues that as Orest Bayuk’s sole




                                               5
heir, she is entitled to the property at issue (Doc. 48 at 2). In her response, Bayuk does

not dispute Prisiajniouk’s property interest in the 2003 BMW motor vehicle and the stamp

collection (Doc. 51 at 11). Bayuk, however, disputes Prisiajniouk’s ownership of the bank

accounts, paintings, and other personal property in her condominium (Doc. 51 at 4–5).

              A. Bank Accounts

       It is undisputed that neither Prisiajniouk nor Bayuk contributed any funds to the

accounts. It is also undisputed that the funds in the JPMorgan Account and Liberty

Savings Account were distributed in their entirety to Bayuk, and the funds in the Liberty

CD were distributed equally between Prisiajniouk and Bayuk (Doc. 48 at 4–6).

Prisiajniouk challenges the distribution of the account proceeds, arguing that it was

contrary to the terms of the Prenuptial Agreement. Bayuk counters that the distribution

of the bank accounts was proper under Florida law, notwithstanding the Prenuptial

Agreement (Doc. 51 at 4). The Court will address each of the disputed accounts in turn.

                     1. JPMorgan Account

       At the center of the parties’ dispute over the JPMorgan Account is the language

chosen by Orest Bayuk and Bayuk to title the account. Specifically, Prisiajniouk argues

that by failing to include the terms “joint tenants with rights of survivorship (JTWRS)” or

“by the entireties” in the account’s title, Orest Bayuk intended this account to remain his

separate property under the terms of the Prenuptial Agreement (see Doc. 48 at 13). Bayuk

does not dispute the validity or application of the Prenuptial Agreement. However, she

argues that the JPMorgan Account was as a joint account with rights of survivorship (Doc.

51 at 8).



                                            6
         Section 655.79 of the Florida Statutes establishes two presumptions regarding

ownership of accounts held in the name of two or more persons. The first presumption

establishes that accounts held in the names of two or more persons shall be presumed to

be a joint account with rights of survivorship. See Fla. Stat, § 655.79 (1). The second

establishes that “any account made in the name of two persons who are husband and wife

shall be considered a tenancy by the entirety.” Fla. Stat, § 655.79 (1). According to Section

655.79, these presumptions may be modified by a written document. Id.

         Here, the Prenuptial Agreement is clear and convincing proof of the parties’ intent

to modify the presumptions. Fla. Stat. § 655.79(2) (stating that the presumptions created

by Section 655.79 “may be overcome only by proof of fraud or undue influence or clear

and convincing proof of a contrary intent.”). Particularly, section 9(b) 1 of the Prenuptial



1
    Section 9(b) of the Prenuptial Agreement states in its entirety as follows:

        Any property acquired after the marriage and held in joint names shall be
        presumed to be joint property without rights of survivorship except as may be
        otherwise provided or titled. However, at any time such property is to be
        divided, whether during the term of the marriage, upon dissolution of marriage
        or separation, or death of either party, the division shall be made according to
        the amount each party contributed to the property. This arrangement shall
        specifically include all household furnishings and utensils, any funds in joint
        accounts, securities jointly held, and the proceeds derived from any assets (for
        example interest, dividends, or the proceeds of the sale of an asset). If the
        parties intend that a specific asset acquired in joint names without rights of
        survivorship should not be treated as a joint asset or that it be divided in a
        manner other than according to the parties respective contributions, the
        relevant terms regarding their interest shall be set forth in writing specifically
        referring to the property affected and signed by both parties. Said writing need
        not be executed in the same manner as this Agreement. The parties may also
        agree to title certain assets as tenants by the entireties with rights of
        survivorship or as joint tenants with rights of survivorship and in such cases
        this shall be evidence of their intent not to treat the asset as jointly owned


                                                7
Agreement states that “[a]ny property acquired after the marriage and held in joint names

shall be presumed to be joint property without rights of survivorship” and “at any time such

property is to be divided . . . the division shall be made according to the amount each party

contributed to the property.” (Doc. 51-1 at 3) (emphasis added).

       The Prenuptial Agreement, however, provided that the parties may title property

“as tenants by the entireties with rights of survivorship or as joint tenants with rights of

survivorship” in order to avoid the application of the presumption of joint ownership

without rights of survivorship (Docs. 51-1 at 3). Relying on the Prenuptial Agreement

language, Bayuk argues that by titling the JPMorgan Account as “Orest Bayuk or Katerine,”

the account is held as a joint account with survivorship rights (Doc. 51 at 7). The

JPMorgan Account’s signature card, however, does not indicate that this account was

held as “tenants by the entireties with rights of survivorship” or as “joint tenants with

rights of survivorship” (Docs. 48-1 and 48-3). The signature card simply shows that the

account was titled as a “joint” account (Doc. 48-3). See Feaz v. Wells Fargo Bank, N.A., 745

F.3d 1098, 1104–05 (11th Cir. 2014) (stating that “contract interpretation [is]

a question of law, decided by reading the words of a contract in the context of the

entire contract and construing the contract to effectuate the parties’ intent. That intent is

derived from the objective meaning of the words used.”) (citations omitted). Under the

terms of the Prenuptial Agreement, this joint account is presumed to be without rights of


     without rights of survivorship and hence without regard to the contribution of
     either party.

(Doc. 51-1 at 3) (emphasis added).



                                             8
survivorship. 2 Because Bayuk contributed no funds to the creation of the account, the

proceeds in the account should have been distributed to Prisiajniouk as Orest Bayuk’s only

heir. As a result, Prisiajniouk has demonstrated a legally recognized property interest in

the JPMorgan Account.

                     2. Liberty CD

       The Liberty CD designates Bayuk and Prisiajniouk as pay-on-death (“POD”)

beneficiaries (Doc. 48-4 at 1–2). Upon Orest Bayuk’s death, both Bayuk and Prisiajniouk

received 50% of the proceeds from the Liberty CD (Doc. 48 at 5). Prisiajniouk argues that

she was entitled to receive 75% of the proceeds, not 50%, because she was designated as

both a joint owner to the account (a party to the account) and as Orest Bayuk’s POD

beneficiary. Prisiajniouk argument is based on her allegation that the account is titled

“Orest Bayuk [blank space] Joanna Prisiajniouk” (see Doc. 48 at 4). A review of the Liberty

CD’s signature card, however, shows that the account is titled in Orest Bayuk’s name only

(Doc. 48-4 at 1). Therefore, Prisiajniouk’s argument that she is a party to the account is

without merit. See Fla. Stat. § 655.82(1)(f) (defining a “Party” to a POD account as “a

person who, by the terms of an account, has a present right, subject to request, to payment

from the account other than as a beneficiary”).




2
  Although extrinsic evidence of the intent of the parties is not necessary when a contract
is unambiguous, see Feaz, 745 F.3d at 1104–05, the Court’s conclusion is further supported
by the existence of other bank accounts jointly held by Orest Bayuk and Bayuk that were
expressly titled as joint tenancy with rights of survivorship (“JTWROS”) or “By the
Entireties.”



                                            9
       Further, the Liberty CD was properly distributed according to the Florida law

applicable to POD accounts. An account designated as a POD account is considered a

“will substitute” that does not transfer ownership of funds until the death of the account

holder or holders. See Keul v. Hodges Blvd. Presbyterian Church, 180 So. 3d 1074, 1076–77

(Fla. 1st DCA. 2015) (internal quotations omitted). POD accounts differ from joint

accounts and are regulated by Section 655.82 of the Florida Statutes. See Brown v. Brown,

149 So. 3d 108, 111 (Fla. 1st DCA. 2014). Regarding ownership of the funds in a POD

account, Florida law provides that “[o]n the death of the sole party or the last survivor of

two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries.

If two or more beneficiaries survive, sums on deposit belong to them in equal and undivided

shares.” Fla. Stat. § 655.82(3)(b) (emphasis added).        Here, Liberty Bank properly

distributed the proceeds of the Liberty CD in equal shares to the named POD

beneficiaries. Consequently, Prisiajniouk cannot establish a legally cognizable interest in

the proceeds distributed to Bayuk, therefore, summary judgment is entered in favor of

Bayuk as to the Liberty CD.

                      3. Liberty Bank Account

       As to the Liberty Bank Account, Prisiajniouk argues that the account should have

been distributed in equal shares to Prisiajniouk and Bayuk as POD beneficiaries. “[I]n an

account with a pay-on-death designation . . . [o]n the death of one of two or more parties,

sums on deposit in the account belong to the surviving party or parties.” Fla. Stat. § 655.82

(3)(a). Further, “[a] beneficiary in an account having a pay-on-death designation has no

right to sums on deposit during the lifetime of any party.” Fla. Stat. § 655.82 (2).      To



                                             10
support her claim, Prisiajniouk combines two separate lines in the account’s title to read—

“Orest Bayuk POD Kathy Bayuk (aka Katerina Bayuk).” Prisiajniouk argues that this

modified title clearly shows that Bayuk was designated as a POD beneficiary to the

account.   Therefore, the issue here is whether Bayuk was a “party” or a “POD

beneficiary.”

       The Signature Card to the Liberty Bank Account is as follows:




(Doc. 48-5 at 1). A complete reading of the signature card clearly shows Bayuk was a

“party” to the account, not a POD beneficiary. See Feaz, 745 F.3d at 1104–05. Not only



                                            11
is Bayuk’s signature visible in the section designated for account owners, but Prisiajniouk

is the only individual designated as POD beneficiary to the account. See Fla. Stat. §

655.82(1)(f). Thus, the Liberty Bank Account was held jointly by husband and wife in a

Totten trust, and Prisiajniouk was entitled to the account only upon the death of both

husband and wife. Consequently, Prisiajniouk cannot establish a legally cognizable

interest over the Liberty Bank Account. Therefore, summary judgment is entered in favor

of Bayuk.

               B. Paintings

       Prisiajniouk argues that she is entitled to approximately twenty paintings painted

by her mother, Orest Bayuk’s first’s wife, which are displayed in Bayuk’s condominium.

Bayuk counters that the paintings are part of the Orest Bayuk Trust to which she is the

sole beneficiary (Doc. 51 at 5). As stated above, Orest Bayuk and Bayuk transferred

ownership of Bayuk’s condominium to the Orest Bayuk Trust on September 21, 2006.

However, neither the language of the Orest Bayuk Trust, nor the warranty deed makes

any mention as to the contents of the condominium (see Docs. 51-1 and 51-2). Moreover,

the Prenuptial Agreement clearly states that the presumption of joint ownership without

right of survivorship “specifically include[s] all household furnishings and utensils” (Doc.

48-1, Section 9(b)). Although the Prenuptial Agreement states that “[e]ither of the parties

may elect to make a gift to the other by will or trust,” (Doc. 48-1 at Section 14(b)), nothing

in the Orest Bayuk Trust indicates that the paintings were part of the trust. Therefore, as

Orest Bayuk’s sole heir, Prisiajniouk has established a legally cognizable interest over the

paintings.



                                             12
               C. Other Personal Property

       Prisiajniouk claims ownership over some unidentified personal property within

Bayuk’s condominium. Bayuk argues that, assuming the unidentified property refers to

“the modest furnishing found in the condominium,” such property belongs to the Orest

Bayuk Trust. As stated above, neither the language of the Orest Bayuk Trust, nor the

Prenuptial Agreement supports Bayuk’s position. Nevetheless, Prisiajniouk has failed to

properly identify the “other personal property” subject to her claim of civil theft. Without

identifying the specific property, Prisiajniouk’s action for civil theft cannot lie. See e.g.,

Miles Plastering & Associates v. McDevitt , 573 So. 2d 931 (Fla. 2d DCA 1991) (concluding

that where the amount in controversy was unknown by the parties and there was no

identifiable account or piece of property from which money was to be paid, an action for

civil theft did not lie). As a result, Prisiajniouk’s Motion is denied, and summary judgment

is entered in favor of Bayuk.

   III.    Felonious Intent to Deprive Prisiajniouk of Her Property.

       To establish the element of “felonious intent,” Prisiajniouk must demonstrate by

clear and convincing evidence that Bayuk had the “intent to steal” the 2003 BMW, stamp

collection, paintings, and the JPMorgan Account. See Anthony Distributors, Inc., 941 F.

Supp. at 1576 (describing the required means rea to establish civil as the “intent to steal”).

Prisiajniouk advances two arguments to support her Motion. First, Prisiajniouk argues

that, contrary to Bayuk’s affirmative obligation under the Prenuptial Agreement to

transfer and deliver the disputed property to Orest Bayuk’s successor in interest, Bayuk

concealed the existence of the Prenuptial Agreement to deprive Prisiajniouk of her



                                             13
superior interest in the property (see Doc. 58 at 3–5, 12). Nothing in the Prenuptial

Agreement, however, obligates Bayuk to affirmatively seek the transfer and delivery of

property to Prisiajniouk or to notify her of the existence of the same. Even if such

obligations exist, a simple breach of the Prenuptial Agreement is insufficient to establish

civil theft. Misabec Mercantile, Inc. De Panama v. Donaldson, Lufkin & Jenrette ACLI Futures,

Inc., 853 F.2d 834, 838 (11th Cir. 1988) (“A simple breach of contract does not ordinarily

constitute civil theft”). Where the civil theft is connected to a breach of contract, as

Prisiajniouk alleges (see Doc. 58 at 1–11), 3 there must be clear and convincing evidence of

“an intricate sophisticated scheme of deceit and theft.” Trend Setter Villas of Deer Creek v.

Villas on the Green, Inc., 569 So.2d 766, 767 (Fla. 4th DCA 1990). Prisiajniouk has not met

this burden.

       Second, Prisiajniouk argues that as long as Bayuk is exercising dominion and

control over the property to which Prisiajniouk’s has a superior claim of title, a reasonable

person could find Bayuk is acting with the intent to steal the property. Specifically,

Prisiajniouk argues that to establish a claim for civil theft, the relevant inquiry is not

whether Bayuk “believed her right to the property was superior, but whether it actually

was superior” (Doc. 58 at 18). The Court finds Prisiajniouk’s argument unpersuasive.

While a claim for conversion “may be established despite evidence that the defendant took

or retained property based upon the mistaken belief that he had a right to possession,”

Prisiajniouk did not plead a conversion claim. Seymour v. Adams, 638 So.2d 1044, 1047



3
 In her response to the Court’s Notice, Prisiajniouk briefed a claim for breach of contract
against Bayuk. Prisiajniouk, however, did not plead a breach of contract counterclaim.


                                             14
(Fla. 5th DCA 1994) (citations omitted).           A claim for civil theft requires “actual

knowledge” of the act of stealing. See Healy v. Suntrust Serv. Corp., 569 So. 2d 458, 460

(Fla. 5th DCA 1990). In other words, a defendant’s good faith belief that she was entitled

to the property is contrary to the required felonious intent to steal. See Rosen v. Marlin, 486

So. 2d 623, 625 (Fla. 3d DCA 1986) (“a necessary element for establishing the crime of

theft is that the defendant had, prior to the commission of the act, an intent to commit a

theft.”). Here, Bayuk’s testimony and her response to Prisiajniouk’s Motion raise issues

of fact as to whether Bayuk was under the mistaken belief that she had a superior legally

cognizable interest in the disputed property. As previously discussed, Bayuk believed she

was entitled to the JPMorgan Account. Similarly, Bayuk believed that the art and stamp

collection where part of the Orest Bayuk Trust to which she was entitled. Therefore, the

Court cannot conclude that Prisiajniouk clearly and convincingly established Bayuk’s

intent to steal the property.

       Finally, as to the 2003 BMW, Bayuk testified that the original 1998 BMW

described in the Prenuptial Agreement as separate property was sold by Orest Bayuk to

buy a new vehicle after their marriage (Doc. 58-3 at 19:17–20, 57:17–25). She also testified

that the new car was totaled after Orest Bayuk was involved in a car accident, which led

to the purchase of the 2003 BMW (Doc. 58-3 at 18:4–8). She further testified that the 2003

BMW was titled in both their names, and that after Orest Bayuk’s death she changed the

title to her name to avoid problems (Doc. 58-3 at 17:22–18:3). In her response to

Prisiajniouk’s Motion, however, Bayuk concedes that the vehicle is titled in Orest Bayuk’s

name and does not dispute Prisiajniouk’s legal interest in the vehicle. While Bayuk’s



                                              15
inconsistent positions regarding the title of the 2003 BMW calls into question her intent,

Prisiajniouk has not established Bayuk’s felonious intent by clear and convincing

evidence. As a result, summary judgment in favor of either party is not appropriate with

respect to the JPMorgan Account, art, stamp collection, and 2003 BMW. Accordingly, it

is hereby

       ORDERED:

   1. Prisiajniouk’s Motion for Summary Judgment on Defendant’s Counterclaim (Doc.

       48) is DENIED.

   2. Summary judgment in favor of Bayuk as to Prisiajniouk’s Counterclaim is

       GRANTED, sua sponte, as to the Liberty CD, Liberty Bank Account, gold coins,

       and other unidentified personal property.

       ORDERED in Tampa, Florida, on December 30, 2019.




                                           16
